Citation Nr: 9930535	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-33 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for an ulcer condition. 

3.  Entitlement to an increased evaluation for Meniere's 
disease, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1954, from October 1954 to September 1963, and from November 
1963 to November 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  There is no medical evidence linking a current eye 
disorder to service-connected facial scars or otherwise 
linking a current eye disorder to service.  

2.  There is no medical evidence linking an ulcer to service.   

3.  Meniere's disease results in no more than mild symptoms 
and attacks of vertigo or cerebellar gait of less than once a 
month.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an eye disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for an ulcer condition is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for an evaluation in excess of 30 percent 
for Meniere's disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87, 
Diagnostic Code 6205 (1999), 4.87a, Diagnostic Code 6205 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Certain disorders, including ulcers, are presumed to have 
been incurred in service if it is manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Eye Disorder

Service connection is in effect for facial scarring, residual 
to a shrapnel wound.  The veteran contends that he suffers 
from an eye disorder secondary to his service connected 
disability.  

Records associated with the claims file, including a December 
1992, VA examination suggest a history of cataract surgery 
and of hemorrhages from the right eye.  An examiner in 
December 1992 diagnosed macular telangiectasis of the right 
eye, characterized as under treatment.  In December 1996, an 
examiner provided an assessment that identified a history of 
injury to both eyes in 1952 and in 1968 and a history of 
cataract extraction during the "1990's" with post operative 
complications, characterized as stable at the time of 
examination.   

Although the claims file, as such, contains some evidence of 
a current disorder, there is no medical evidence linking that 
disorder to the veteran's service-connected facial scars or 
otherwise linking a current eye disorder to service.  Service 
medical records contain no reference to an eye disorder.  
Furthermore, the claims file does not reflect the presence of 
a medical opinion suggesting that a current eye disorder is 
the result of the veteran's injury in service or that an eye 
disorder otherwise is attributable to service.  Without 
medical evidence linking a current disorder to service, the 
veteran's claim is not well grounded.  

B.  Ulcer

The veteran seeks service connection for an ulcer.  The Board 
observes that the RO appears initially to have addressed the 
issue of service connection for an ulcer in June 1993, at 
which time a decision on the merits was deferred.  The RO 
informed the veteran that action upon his claim had been 
deferred.  The RO does not appear to have addressed the issue 
again until April 1997, at which point in response to a 
submission by the veteran in October 1996, the RO denied the 
veteran's claim.  There is, therefore, no prior final 
decision adjudicating the issue of entitlement to service 
connection for an ulcer. 

Evidence associated with the claims file reflects a diagnosis 
of prepyloric ulcer in February 1979; a diagnosis consisting 
of history of peptic ulcer disease, presently under in 
treatment, symptomatic, in December 1992; and an impression 
of gastroesophageal reflux in December 1996.  There is no 
medical evidence, however, linking the veteran's ulcer or any 
other gastrointestinal disorder to service.  

Service medical records contain no findings of ulcer or 
gastroesophageal reflux and there is no medical evidence that 
an ulcer was present within a year of the veteran's 
separation from service, the earliest documentation of ulcer 
consisting of an entry referencing a history of ulcer in 
February 1979.  The claims file contains no medical opinion 
suggesting that an ulcer had its onset in service or that an 
ulcer otherwise is related to service.  

A report of the veteran's December 1996 examination 
references a history of duodenal ulcer while the veteran was 
in the military.  However, the lack of any clinical findings 
suggesting the presence of an ulcer in the service, together 
with the context of this history, which is juxtaposed with a 
statement that identifies the veteran as having provided a 
history of regurgitation, suggests that the reference to an 
ulcer in service constitutes simply a recitation of a history 
provided by the veteran.  A history provided the veteran does 
not become medical evidence simply because it is transcribed 
by a physician.  Gahman v. West, 12 Vet. App. 406 (1999).  
Therefore, this statement does not constitute medical 
evidence linking the veteran's current disorder to service.  
Without such evidence, the veteran's claim for service 
connection for an ulcer is not well grounded.   

II.  Increased Evaluation for Meniere's Disease

Meniere's disease with vertigo and otitis media is evaluated 
as 30 percent disabling under diagnostic code 6205.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating a 
hearing loss disorder. This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for an increased rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim.

The RO last considered this issue in May 1998.  The new 
regulations were not in effect at that time, and the RO, 
therefore, has not considered the new regulations.  Also, the 
veteran has not been given notice of the new regulations.  
However, it is not necessary to remand this claim since he is 
not prejudiced by the Board's consideration of the new 
regulations without prior consideration of these regulations 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The amended regulations did not result in any substantive 
changes.  As such, neither rating criteria can be more 
favorable to the veteran's claim since the criteria are, if 
not identical, substantially the same in effect. 

Under the regulations currently in effect, a 30 percent 
evaluation contemplates hearing impairment with vertigo less 
than once a month, with or without tinnitus, whereas a 60 
percent evaluation contemplates hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  Alternatively, 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, should be evaluated separately, if 
this results in a higher evaluation; however, ratings for 
hearing impairment, tinnitus, or vertigo may not be combined 
with an evaluation under diagnostic code 6205.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205 (1999).

Peripheral vestibular disorders warrant a 10 percent 
evaluation, if characterized by occasional dizziness, and a 
30 percent evaluation, if characterized by dizziness and 
occasional staggering.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.  38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  

Under the criteria previously in effect, a 30 percent 
evaluation for Meniere's contemplated mild symptoms with 
aural vertigo and deafness, and a 60 percent evaluation 
contemplated moderate symptoms with attacks, including 
cerebellar gait, less frequent than very frequent and typical 
attacks.  38 C.F.R. § 4.87a, Diagnostic Code 6205 (1998).  
Labyrinthitis warranted a 10 percent evaluation, if moderate, 
characterized by tinnitus and/or occasional dizziness, and a 
30 percent evaluation, if severe, characterized by tinnitus, 
dizziness and occasional staggering.  38 C.F.R. § 4.87a, 
Diagnostic Code 6204 (1998).  

During a January 1997 audiological evaluation, average pure 
tone thresholds were 34 decibels in the right ear and 48 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 58 
percent in the left ear.

In an October 1997 VA form 9, the veteran complained of 
cerebellar gait.  However, during an April 1998 VA 
neurological examination, an examiner indicated that the 
veteran did not have a cerebellar gait.  The examiner 
observed that the veteran complained of staggering for 
approximately 20 years with occasional falls and observed 
that the veteran's complaints were probably related to his 
service-connected Meniere's disease.  The veteran underwent a 
separate examination for diseases of the ears in May 1998.  
Examination that day also revealed no evidence of cerebellar 
gait.  The examiner, apparently relying upon a history 
provided by the veteran, observed that the had veteran 
episodic incapacitating dizziness.  

This evidence does not warrant a higher evaluation.  Although 
the veteran has claimed an episodic gait, neither examination 
in April nor May 1998 revealed the presence of any such 
symptomatology.  The claims file does not reflect other 
probative evidence, such as treatment records, that suggest 
the presence of more than mild symptoms or of attacks of 
vertigo or cerebellar gait at least once a month.  The Board 
concludes, therefore, that the veteran's Meniere's syndrome 
results in no more than mild symptoms and attacks of vertigo 
or cerebellar gait of less than once a month.  

The veteran has not articulated complaints of tinnitus.  
However, the Board has considered rating the veteran's 
hearing loss and balance separately under distinct diagnostic 
codes.  The evidence suggests that the veteran's disability 
results in no more than occasional dizziness and, therefore, 
does not warrant more than a 10 percent evaluation either 
under the criteria for a peripheral vestibular disorder, as 
currently in effect, or under the criteria for rating 
labyrinthitis in effect prior to the regulatory changes.  

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Application of the relevant criteria in this 
case, under both the old and new criteria, reveals that the 
veteran's hearing loss warrants no more than a 10 percent 
evaluation.  See 38 C.F.R. § 4.85, Tables VI and VII (1999); 
38 C.F.R. § 4.87, Tables VI and VII (1998).

Under the circumstances, rating the veteran's vertigo and 
hearing loss separately and combining them would not enure to 
the veteran's benefit.  The veteran's clinically established 
symptomatology, as such, does not warrant an evaluation in 
excess of 30 percent.  


ORDER

A claim for service connection for an eye disorder is denied.  

A claim for service connection for an ulcer condition is 
denied.

A claim for an increased evaluation for Meniere's disease, 
currently evaluated as 30 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

